Citation Nr: 0314268	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including lung carcinoma, claimed as due to toxic chemical 
exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1953.  Service records show the veteran is in receipt of the 
Distinguished Flying Cross.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002). 

2.  Please obtain copies of any additional 
medical records pertaining to treatment for 
pulmonary disorders from the East Orange VA 
medical facility covering the period from 
November 1999 to the present.   

3.  Thereafter, afford the veteran a VA 
examination by a pulmonary specialist to 
determine the nature and etiology of any 
pulmonary disorder.  The examiner should 
obtain a detailed clinical history from the 
veteran regarding any episodes of exposure to 
chemical solvents or episodes of respiratory 
distress during active duty.  Inform the 
examiner that during the veteran's hearing in 
February 2003 he indicated that he was 
exposed carbon tetrachloride and varsol which 
were used to clean his machine gun following 
missions.  The record shows he had 80 flight 
missions.  Inform the examiner that these 
chemical exposures were not reported during 
the June 2001 VA examination.  The claims 
folder is to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

Following the examination the examiner is 
requested to render an opinion as to whether 
it is as likely as not that any current 
pulmonary disorder is related to any in-
service exposures, to included chemical 
exposure as reported by the veteran.  The 
medical rationale for the opinion should be 
included in the report.

4.  Thereafter, the RO should re-adjudicate 
the issue in appellate status.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
currently on appeal as well as a summary of 
the evidence received since the issuance of 
the last SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




